In a proceeding to compel the State Department of Audit and Control to pay petitioners a sum of money transferred to the State by the Dutchess County Treasurer, petitioners appeal from an order of the Supreme Court, Dutchess County, dated January 31, 1977, which, inter alia, granted the motion of certain alleged creditors of Jean Bach to intervene in the proceeding. The appeal brings up for review so much of a further order of the same court, dated March 10, 1977, as, upon reargument, adhered to the original determination. Appeal from the order dated January 31, 1977 dismissed as academic, without costs or disbursements. That order was superseded by the order granting reargument. Order dated March 10, 1977 affirmed insofar as reviewed, without costs or disbursements. No opinion. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.